Citation Nr: 0030971	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a chronic low back 
strain with degenerative joint disease of the lumbar spine 
and radiculopathy secondary to herniated nucleus pulposes at 
L4-5 and L5-S1, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
November 1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied an evaluation in 
excess of 40 percent for low back strain, with degenerative 
joint and disc disease.  During the pendency of the appeal, a 
June 1999 rating decision characterized the claimed 
disability as chronic low back strain with degenerative joint 
disease of the lumbar spine and radiculopathy secondary to 
herniated nucleus pulposes at L4-5 and L5-S1.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability is manifest by 
complaints of pain, evidence of muscle spasm, neurological 
findings, and little intermittent relief.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a chronic low 
back strain with degenerative joint disease of the lumbar 
spine and radiculopathy secondary to herniated nucleus 
pulposes at L4-5 and L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.59, 
4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  He contends that he has 
essentially constant pain in the low back that radiates into 
his legs and interferes with any physical activity.  
Therefore, a favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  In this regard, the 
veteran has been provided VA examinations and VA treatment 
records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The veteran's low back disability is evaluated as a 
lumbosacral strain under Diagnostic Code 5295 (2000).  An 
evaluation in excess of 40 percent for lumbosacral strain is 
not available under that Code since the 40 percent evaluation 
is the maximum allowable.  

Under the rating schedule, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5289 (2000).  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293 (2000).  

The Board notes that arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 5010 (2000).  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  However, a maximum schedular 
evaluation of 40 percent is warranted for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292.  
Accordingly, the veteran's low back disability, if evaluated 
solely on limitation of motion, cannot warrant an increased 
evaluation.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  Historically, in May 1993 the 
veteran was granted service connection for chronic lower back 
strain.  The evaluation was 10 percent, effective in November 
1990.  A July 1993 rating decision increased the evaluation 
to 20 percent, effective in June 1993.

A January 1998 rating decision granted the veteran a 40 
percent evaluation, effective in May 1994.  In February 1998, 
the veteran submitted correspondence that this action 
satisfied his appeal and he withdrew all issues on appeal.  

Evidence of record at the time of the January 1998 rating 
decision included the transcript of a December 1997 personal 
hearing.  As this evidence is dated within the one-year 
period prior to the veteran's November 1998 claim for an 
increased evaluation, it must be considered in the present 
appeal.  During the hearing, the veteran reported that he had 
back spasms every day, along with sciatica one or two times a 
week and numbness.  He said that he slept only four hours a 
night.  He said that he used Tylenol and Darvocet and wore a 
back brace.  The veteran reported that his job was a truck 
driver.  He said that his low back symptoms limited his 
physical activities: twisting and turning increased his pain 
and he was unable to bend or perform heavy lifting.  

Other evidence of record includes the report of a September 
1998 VA MRI, providing an impression of posterior disc 
protrusion L4-5 with mass effect on the thecal sac, and 
posterior disc protrusion L5-S1 which did not result in mass 
effect of neural structures.  An October 1998 outpatient 
treatment report provides that there was no tenderness, toe 
and heel walking were okay, there was no objective clinical 
evidence of radiculopathy, and that most pain was associated 
with muscle spasm from spondylosis.  An October 1998 VA 
neurosurgical consultation report provides that the veteran 
complained of interval, low back electrical type pain that 
was getting worse and that radiated down the left leg to the 
toes and down the right leg to the thigh.  The veteran 
complained that the pain increased with sitting or standing 
for any length of time, or with sneezing or coughing.  On 
physical examination, motor was 5/5 in the lower extremities, 
sensory was intact and straight leg raising was negative.  

In November 1998, the veteran complained of low back pain 
radiating to the left leg, coming more often, and also pain 
to the right leg.  He and was assessed with herniated nucleus 
pulposes at L5-S1 and was referred to anesthesia for pain and 
told to wear a back brace at work.  The veteran was provided 
a VA anesthesia pain consultation that same day.  The 
anesthesia consultation report provides that the veteran 
complained of pain in the low back on extension, on the left 
lower extremity posterior aspect to the dorsal surface of the 
foot.  The pain also extended to the right lower extremity 
posterior aspect to the knee.  The pain was constant and 
sharp in nature without burning or shooting.  It was noted 
that the left toes occasionally became numb and that there 
was sleep disturbance.  The veteran was noted to use Tylenol 
and propoxyphene.  On examination, the veteran had a slow 
steady gait with positive toe walk and difficulty heel 
walking on the left feet.  Strength was 5/5 throughout, deep 
tendon reflexes were 5/5 throughout and straight leg rasing 
was right 40 degrees with low back pain and left 20 degrees 
with low back pain.  There was mild paraspinal tenderness 
(left greater than right) at paravertebral muscles L3-5.  The 
impression was low back pain with lumbar (unclear) (left 
lower extremity greater than right) and MRI evidence of 
(unclear) protrusion at L4-5 and (unclear).  A November 1998 
MRI study resulted in an impression of mild degenerative 
findings without marked canal or foramen compromise.   


The veteran underwent a VA spine examination in December 
1998.  It was noted that the veteran had pain, weakness and 
stiffness with easy fatigability and a lack of endurance of 
the lumbar spine.  It was noted that he took Tylenol three 
times a day and Darvocet at night with no significant 
improvement and sleepiness as a side-effect of the Darvocet.  
It was reported that he had flare-ups once or twice a day 
that were moderate to severe in intensity and which lasted 
several hours.  Precipitating factors were noted to be 
sitting too much or walking one or two blocks and alleviating 
factors were rest and medication.  It was noted that the 
veteran wore a soft brace with no improvements.  It was 
stated that the veteran was a truck driver and that his job 
was affected by 40 percent and his activities of daily living 
were affected by 70 percent.  Flexion was to 45 degrees; 
backward extension was from 0 to 10 degrees; lateral flexion 
was from 0 to 25 degrees, bilaterally, and rotation was from 
0 to 30 degrees, bilaterally.  Pain was reported to be more 
pronounced on backward extension, rotation to the left and 
left lateral flexion.  Straight leg raising was positive at 
40 degrees, bilaterally.  There was moderate paravertebral 
muscle spasm on the left side, and sensorium was decreased on 
the left leg.  It was noted that the veteran had X-rays in 
1997, showing spondylolysis, left pars nteraarticularis at L5 
and muscle spasm.  The diagnosis was, degenerative joint 
disease, lumbar spine; and spondylolysis, pars 
interarticularis L5 on the left side.  

In correspondence received in March 1999, the veteran 
asserted that he was in constant pain, and that while his 
regular doctors told him that his back was getting worse, the 
C&P examiners told him that it was getting better.  

A letter from the veteran's employer received in March 1999 
provides that the veteran was a truck driver and had missed 
several days of work sporadically due to back-related 
problems as well as other health-related issues as stated by 
him when reporting to the office.  

In April 1999, the veteran testified at a personal hearing 
that he had a sharp radiating pain that went mid-way up his 
back, down the left leg to his toes, and to his knee on the 
right side.  He said that the lower back was the primary 
point of the pain.  He said that the pain was extremely 
exacerbated by any physical movement, and that not much 
movement was required to increase the pain.  He said that if 
he sat or stood for too long, it would aggravate the pain.  
He noted pain on forward flexion.  He said that when sitting 
he had constant spasms to the point of being disabling.  He 
said that he could have pain and weakness even in the 
beginning of the day, that was primarily in the left lower 
extremity but also in the right.  He said that even tiny 
movements such as sneezing could result in extreme pain and 
cause him to fall down.  He said that he did not have bowel 
or bladder incontinence but also noted that he was unable to 
postpone either when he felt the need.  The veteran noted 
that the strength of his calves was different.  He explained 
that he took Tylenol during the day and the highest strength 
of Darvocet at night.  He said that he had chosen not to have 
steroid shots because he was allergic to them.  

The veteran stated that he was wearing a lumbosacral corset, 
and in fact had three, and always wore one.  The veteran's 
job was driving a tractor trailer, specifically a tanker 
truck.  He worked about 60 to 80 hours a week on average, 
driving short distances no longer than two hours.  The 
veteran said that he was unable to drive for longer periods 
of time and that with his current job he was able to get out 
of the truck and stand while loading or unloading.  The 
veteran described his loading and unloading of the truck and 
noted that it involved some physical activity and that he had 
to be careful of what he lifted.  He noted that at times on 
the job, he felt numbness of the left foot and leg and was 
lucky that he had never fallen from the tanker.  He said that 
while driving he used cruise control, and steered with the 
right knee on a crack of the steering wheel to relieve stress 
on his back.  He said that approximately every other week, he 
missed one or two days a week from work without pay due to 
back pain, although he often reported the absences as due to 
other physical problems so his back would not seem as big a 
problem to his employer.  He had been employed at this job 
for 20 months and had received a safe driver award.  He said 
that the employer was aware of his back when he was hired, 
but that his back had become worse since that time.  He said 
that he was often written up due to being late.  To prevent 
this, he had begun to use pain medication only 15 times month 
instead of 30.  Without the pain medication, the pain would 
prevent sleep until around 1:00 a.m. and then the veteran 
would oversleep the next morning.  With the Darvocet, which 
he took around 7 p.m., he would still oversleep.  He said 
that as a trucker he was required to take an upcoming driving 
test which included a walking portion.  He said that he was 
worried because when his left leg bothered him he had to walk 
stiff-legged to prevent falling and to prevent the pain that 
accompanied bending.  The veteran said that a tractor trailer 
did not need a clutch as much as would a regular standard 
transmission.  Nevertheless, he was concerned for the health 
of the public and himself and was looking for other 
employment even though he enjoyed his job and was good at it.  
He explained that his employer had kept his this long only 
because he was good and dependable and that any other 
employer would have gotten rid of him a long time ago.  He 
said that his employer had asked him to go part-time.  He 
said that his employer was good to him but he was unsure for 
how long the employer's patience would last.  

The veteran's representative asserted that the veteran's disc 
problem was part and parcel of his lumbosacral strain.  The 
veteran's wife said that she had noticed the veteran's 
fatigue at the end of the day, and that sometimes he would 
come home in such pain that all he could do was lay down on 
the couch.

In correspondence received in March 1999, the veteran 
asserted that he was in constant pain, and that while his 
regular doctors told him that his back was getting worse the 
C&P examiners told him that it was getting better.  

In May 1999, the veteran was seen for a VA follow-up of low 
back pain radiating to the posterior of the left lower 
extremity to the foot.  The assessment was low back pain 
without surgical intervention appropriate as no lesion was 
shown on (November 1998) MRI.

A June 1999 VA radiographic examination resulted in an 
impression of normal lumbosacral spine.  An outpatient 
treatment report from that date indicates that the veteran 
was on Tylenol and propoxyphene.  The report indicates 
increased lumbar back spasm, two to three times a day with no 
(unclear) incidence.  There was a history of L5-S1 disc 
disease and low back pain since the age of 19 without 
numbness or weakness.  An MRI had found L/S post(?) disease 
L4-5 and L5-S1.  The diagnostic impression was lumbosacral 
spine pain/strain and history of lumbosacral disc disease.  
The veteran was provided prescriptions for three medicines. 

At a follow-up VA appointment in October 1999, the veteran 
complained of low back pain with radiation down both legs, 
worse on the left than the right.  It was noted that the 
veteran had been seen by Tampa VAH neurosurgery and that 
surgery was not recommended.

Based on a thorough review of the record, the Board finds 
that the evidence reasonably supports a 60 percent evaluation 
under Diagnostic Code 5293, intervertebral disc syndrome.  
The veteran and his wife have presented credible and 
compelling testimony that his back disability results in 
pronounced pain with little intermittent relief.  The 
veteran's employer has verified that the veteran missed work 
due to physical complaints.  

In addition, the medical evidence of record indicates that 
the veteran suffers from persistent neurological symptoms.  
For example, while in October 1998 medical findings were 
negative for radiculopathy or straight leg raising, muscle 
spasm was nevertheless noted.  In November 1998, medical 
findings showed that straight leg raising was positive with 
low back pain at 40 degrees on the right and 20 degrees on 
the left.  Paraspinal tenderness was also noted.  In December 
1998, moderate muscle spasm was reported, straight leg 
raising was to 40 degrees, bilaterally, and there was 
decreased sensation on the left leg.  In June 1999, it was 
noted that the veteran was suffering from increased lumbar 
back spasms.  In October 1999, the pain was noted to radiate 
from the low back down both of the veteran's legs. 

The Board finds that a 60 percent rating under DC 5293 is 
supported by the record.  This is the highest rating 
available under that Code.  The Board has considered the 
veteran's disability from his low back disorder in the 
context of other diagnostic codes to determine if a higher 
scheduler rating is assignable pursuant to such other codes. 
The Board notes that the only higher schedular rating (100 
percent) assignable for a back disorder pertains to complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle. 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000). The 
record contains no clinical findings that the veteran's back 
disability causes bony fixation of the spine at an 
unfavorable angle.  Therefore, the Board concludes that the 
criteria for the next higher schedular rating of 100 percent 
are not met or approximated. 38 C.F.R. § 4.7 (2000).

The Board finds that there is no evidence that higher than a 
60 percent evaluation or additional compensation for the 
veteran's low back disability is warranted under sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  He has been granted the maximum 
schedular rating available for a disability of the back 
absent ankylosis, and the consideration of an additional 
rating based on the limitation of function is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Rating 
Schedule does not provide an evaluation higher than 40 
percent for limitation of motion of the lumbar spine.  
Diagnostic Code 5292.  The Board finds that the veteran's 
complaints are adequately contemplated by the current 60 
percent evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome.  

In light of the above, the Board finds that a 60 percent 
evaluation is warranted for the veteran's low back 
disability.  


ORDER

A 60 percent evaluation for low back disability is granted, 
subject to the applicable laws and regulations governing the 
award of monetary benefits.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 11 -


